          Case 4:20-cv-01993 Document 1-1 Filed on 06/05/20 in TXSD Page 1 of 11                                          Filed
                                                                                                          4/27/2020 10:46 AM
                                                                                                     Beverley McGrew Walker
                                                                                                                 District Clem
                                                    20-DCV-273071                                    Fort Bend County, Texas
                                         CAUSE NO. ___________                                          Salena Jasso


     LAWRENCE TIAN                                       §   IN THE DISTRICT COURT
        Plaintiff,                                       §
                                                         §
     v.                                                  §   __th DISTRICT COURT
                                                         §
  UNITED PROPERTY AND CASUALTY    Fort Bend County • 400th Judicial District Court
  INSURANCE COMPANY and PHYLLIS �
  BIBBY                         §
      Defendants.               § FORT BEND COUNTY, TEXAS

           PLAINTIFPS ORIGINAL PETITIO N AND REQUEST FOR DISCLOSURES

TO THE HONORABLE JUDGE OF SAID COURT:

             COMES NOW, LAWRENCE TIAN, Plaintiff, and files this, his Original Petition and

Request for Disclosures against Defendants, UNITED PROPERTY AND CASUALTY

INSURANCE COMP ANY and for cause of action would respectfully show as follows:

                                        DISC OVERY CO NTROL PLAN LEVEL

1.           Pursuant to Rule 190.4 of the Texas Rules of Civil Procedure, Plaintiff designates this case to

             proceed under a Level 3 Discovery Control Plan.

                                              PARTIES AND SERVICE

2.           Plaintiff, LAWRENCE TIAN, is an individual residing in Fort Bend County, Texas.

3.           Defendant, UNITED PROPERTY AND CASUALTY INSURANCE COMPANY, is

             an insurance company engaging in the business of insurance in the State of Texas and may be

             served with process by certified mail by serving its Attorney for Service, CT Corporation

             System at the following address: 1999 B ry an Street, #900, Dallas, Texas 75201.

4.           Defendant, PHYLLIS BIBBY is an individual engaging in the business of insurance in the

            State of Texas and may be served with process by certified mail at the following address: P.O.

            Box 1011, St. Petersburg, FL 33731•1011.




Plaintiffs Original Petition - Page I of 11




                                                        EXHIBIT A
      Case 4:20-cv-01993 Document 1-1 Filed on 06/05/20 in TXSD Page 2 of 11



                                              .JURISDICTION AND VENUE
5.          This court has jurisdiction over this case because the amount iri controversy is within the

            jurisdictional limits of the Court.

6.          Plaintiff is seeking monetary relief over $200,000 but not more than $1,000,000.

7.          This court has jurisdiction over Defendant United Property because it is an insurance company

            domiciled in the State of Texas.

8.         This court has jurisdiction over Defendant Bibby because she is an individual domiciled in the

            State of Texas.

9.          Venue in Fort Bend County, Texas is proper in this case because the insured property is

           situated in Fort Bend County, Texas.

                                                      FACTS

10.        This case is about the unfair, deceptive, and bad-faith denial of covered homeowners'

            insurance benefits and a breach of the insurer's duty of good faith and fair dealing and

            numerous violations of the Texas Insurance Code.

11.         United Property systematically denies hail damage claims at the initial valuation stage knowing

           that the initial valuations are inaccurate, unreliable, and biased toward generating estimates far

           below the actual cash value or replacement cost and anticipating that claimants will not bother

           dis.puring the low offer.

12.        Plaintiff is the named insured in United Property Policy No. 43100415833101 hereinafter

           referred to as "the Policy." The policy is a replacement cost policy.

13.        Under a replacement cost policy, the liability limits of the policy and the premium paid by the

           insured are determined on the basis of the replacement cost of the structure. The value of

           contractor's overhead and profit, as well as sales tax on building materials, has been included

           in the limit of liability for which the insured has paid premium.



Plain1ifT'sOriginal Petition - Page 2 of 11
      Case 4:20-cv-01993 Document 1-1 Filed on 06/05/20 in TXSD Page 3 of 11



14.         United Property marketed, promoted and advertised it s p r o d u c t s o r s e r v i c e s w it h

            n o i n t e n t t o s e ll th e m a s a d v e rtis e d. During the underwriting of the risk and

            binding of Plaintiff's coverage United Property failed to disclose that it systematically excludes

           prospective contractor's overhead and profit in the event of a claim. Failing to disclose this

            material information caused Plaintiff to enter into a transition he otherwise would not have

           entered into.

15.         In June of 2019 a severe hail and windstorm tore through the City of Meadows Place.

            Plaintiff's home was in the path of the storm. Thereafter, Plaintiff reported the claim to United

           Property. United Property dispatched an adjuster to investigate Plaintiff's claim. However,

           United Property's adjuster closed the claim absent conducting a reasonable investigation into

           all the covered damages to the property which constitutes an unfair or deceptive settlement

           practice with respect to an insurance claim.

16.        A first-party property claims adjuster is really the only advocate that the homeowner has after

           a loss. The property claims adjuster is employed by the insurance company to investiga te and

           pay claims. There is an inherent conflict of interest between the claimant and the adjuster

           because the adjuster owes fidelity to the homeowner to objectively investigate and pay claims,

           but this same adjuster is paid by an insurance company that seeks to maximize profits by

           minimizing losses.

17.        It's critically important for the claims adjuster to read the insurance policy, know the coverages,

           be a great investiga tor and communicator, take his time, pay attention to detai l, and know how

           to estimate the costs of any repairs. Those are critical elements in any first-party property

           claims adjustment.

18.        Here, the adjusters assigned to Plaintiff's claim were placed in a position to help Plaintiff in a

           time of distress after a devastating storm and it was critically important that they take enough

           time to properly do their jobs and analyze all the damage to Plaintiff's property. Instead, the

P)aintiIT's Original Petition• Page 3 of 11
      Case 4:20-cv-01993 Document 1-1 Filed on 06/05/20 in TXSD Page 4 of 11


            adjusters handled the claim in a manner calculated to construct a pretextual basis for denial or

            underpayment of Plaintiff's claim. For example, adjuster Bibby determined that storm created

            openings caused damage to the interior of the property but denied that there was damage to

            the roofing system. But for failure of the roofing system the interior damage would not have

            occurred.

19.         To be sure, "the deduction of prospective contractors' overhead and profit and sales tax in

            determining the actual cash value under a replacement cost policy is improper, is not a

            reasonable interpretation of the policy language, and is unfair to insureds.'' 1

20.         Bibby told Plaintiff that the damage to the roofing system was due to deterioration which was

            a false statement. Bibby intentionally misrepresented the terms of the policy in order to

            underpay Plaintiff's claim anticipating that Plaintiff would not bother disputing the "lowball"

            offer.

21.        United Property failed to attempt in good faith to effectuate a prompt, fair, and equitable

            settlement of the claim after United Property's liability became reasonably clear. A reasonable

           objective investigation would have revealed the extensive damage and Plaintiff would have

           been fully compensated under the terms of the Policy.

22.        Together, Defendant set about to deny or underpay a properly covered loss to Plaintiff's

           detriment.

                                               FIRST CAUSE OF ACTION
                                               BREACH OF CONTRACT

23.        Plaintiff incorporates herein by reference paragraphs 1 through 22.

24.        An insurance policy is a contract that establishes the respective rights and obligations to

           which an insurer and its insured have mutually agreed.



1 See IDI Bulletin No. B-0045-98 available online at the Department's website:
        http://www.tdi.state.tx,usIbulletins/ 1998/b-0045-8,html.

Plaintiff's Original Petition - Page 4 of 11
      Case 4:20-cv-01993 Document 1-1 Filed on 06/05/20 in TXSD Page 5 of 11


25.      An insurance policy, however, is a unique type of contract because an insurer generally has

         exclusive control over the evaluation, processing, and denial of claims, and it can easily use

         that control to take advantage of its insured. Because of this inherent "unequal bargaining

         power," the Texas Supreme Court concluded that the "special relationship" between an

         insurer and insured justifies the imposition of a common-law duty on insurers to "deal fairly

         and in good faith with their insureds."2

26.      Under the terms of Plaintiffs homeowners insurance policy, United Property agreed to pay

         the cost to repair, rebuild or replace Plaintiffs property in the event it was damaged by hail or

         windstorm in exchange for Plaintiff paying his premium. If Plaintiff never repairs or replaces

         the damaged or destroyed property, payment will be on an actual cash value basis. This means

         replacement cost less applicable depreciation.

27.      To be sure, the policy does not say United Property may pay the amount it actt,al(y costs to

         repair or replace the damaged or destroyed property. In fact, the policy requires United

         Property to pay replacement cost in excess of the actual cash value only if Plaintiff repairs or

         replaces the damaged property. If.Plaintiff never repairs or replaces the damaged or destroyed

         property he's still entitled to actual cash value of the damaged property.

28.      Indemnity is the foundation of an insurance policy. The objective is that the insured should

         neither reap economic gain nor incur a loss if adequately insured. This objective requires that

         the insured receive a payment equal to that of the covered loss so that the insured will be

         restored to the same position after the loss as before the loss.

29.      The calculation of actual cash value will result in an under-payment if the insurer fails to

         include all damaged property or deducts prospective contractors' overhead and profit and sales

        tax in determining the actual cash value in a replacement cost policy. Generally, the objectives




2
  USAA Texa1 Uq;d1 Co. v. Menchaca, 545 S.\X1.3d 479,488 (Tex. 2018).
Plaintiff's Original Petition - Page 5 of 11
      Case 4:20-cv-01993 Document 1-1 Filed on 06/05/20 in TXSD Page 6 of 11


            of indemnity will be met if actual cash value is calculated as replacement cost with proper

            deduction for depreciation.

30.        There is no situation in which the deduction from replacement cost of general contractors'

           overhead and profit and/or sales tax on materials will be the correct measure of actual cash

            value. Under a replacement cost policy, the liability limits of the policy and the premium paid

           by Plaintiff are determined on the basis of the replacement cost of the structure. The value of

           contractor's overhead and profit, as well as sales tax on building materials, has been included

           in the limit of liability for which Plaintiff paid for in exchange for insurance coverage.

31.        \X'hen United Property, in determining actual cash value, excluded costs that are included in

           the determination of liability limits, on which Plaintiffs premium was based, it reaped an illegal

           windfall because United Property received premium on insurable values for which it never

           intended to pay. Defendants breached the terms of the Policy.

32.        Plaintiff submitted a valid claim for hail and windstorm damage within the policy period and

            United Property breached the contract by denying or underpaying the claim.

33.        As a result of Defendants' breach of the insurance contract, Plaintiff has incurred damages

           within the jurisdictional limits of this Court and will continue to incur damages until the entire

           claim is paid, including general contractors' overhead and profit.

                                   SECOND CAUSE OF ACTION
                          UNFAIR OR DECEPTIVE ACTS OR TRADE PRATICES

34.        Plaintiff incorporates herein by reference paragraphs 1 through 33.

35.        During the underwriting and binding of coverage of Plaintiffs msurance policy, United

           Property failed to state a material fact necessary to make other statements made not

           misleading, considering the circumstances under which the statements were made and made a

           statement in a manner that would mislead a reasonably prudent person to a false conclusion

           of a material fact with respect to the coverage provided by the policy.


Plaintiff's Original Petition• Page 6 of 11
      Case 4:20-cv-01993 Document 1-1 Filed on 06/05/20 in TXSD Page 7 of 11


36.         After Plaintiffs filed a claim, Defendant Bibby made, issued, or circulated an estimate,

            illustration, circular, or statement misrepresenting with respect to a policy issued or to be

            issued: the terms of the policy or the benefits or advantages promised by the policy when she

            told Plaintiff that his policy does not cover general contractors' overhead and profit. This was

            also a misrepresentation of a material fact or policy provision relating to coverage at issue.

37.        Together, Defendants misrepresented to Plaintiff the cause and extent of damage to the

            property. This was an untrue statement of material fact. Further, United Property failed to

           attempt in good faith to effectuate a prompt, fair, and equitable settlement of Plaintiffs claim

            with respect to which United Property's liability had become reasonably clear by undervaluing

           the cost to repair the undisputed damaged property.

38.         Further, when asked for an explanation, United Property failed to promptly provide to

           Plaintiff a reasonable explanation of the basis in the policy, in relation to the facts or applicable

           law, for United Property's denial of the claim.

39.        Finally, United Property refused to pay Plaintiffs claim without conducting a reasonable

           investiga tion with respect to the claim. As a result of the aforementioned conduct, Plaintiff

           has incurred damages ,vithin the jurisdictional limits of this Court.

                       THIRD CAUSE OF ACTION
       BREACH OF COMMON LAW DUTY OF GOOD FAITH AND FAIR DEALING

40.        Plaintiff incorporates herein by reference paragraphs 1 through 39.

41.        Under Texas law accompanying every contract is a common law duty to perform with care,

           skill, reasonable expedience and faithfulness the thing agreed to be done, and a negligent failure

           to observe any of these conditions is a tort as well as a breach of contract. This duty of good

           faith and fair dealing arises out of the special trust relationship between the insured and the

           insurer.

42.        The duty of good faith and fair dealing is thus imposed on the insurer because of the disparity

           of bargaining power and the exclusive control that the insurer exercises over the processing
Plaintiffs Original Petition - Page 7 of 11
      Case 4:20-cv-01993 Document 1-1 Filed on 06/05/20 in TXSD Page 8 of 11



            of claims. A breach of the duty of good faith and fair dealing is established when: (1) there is

            an absence of a reasonable basis for denying or delaying payment of benefits under the policy

            and (2) the carrier knew or should have known that there was not a reasonable basis for

            denying the claim or delaying payment of the claim.

43.         Here, there was no reasonable basis for denying full benefits for the roof claim.

44.         United Property orchestrated the investigation in a manner calculated to construct a pretextual

            basis for denial or underpayment of Plain ti ffs claim.

45.         A reasonable insurer under similar circumstances would not have delayed or denied Plaintiffs

            claim. Based on the foregoing facts, United Property actually knew or should have known

            there was no reasonable basis to delay payment.

                                   FOURTH CAUSE OF ACTION
                         BREACH OF THE PROMPT PAYMENT OF CLAIMS ACT

46.         Plaintiff incorporates herein by reference paragraphs 1 through 45.

47.         United Property failed to notify Plaintiff in writing of the acceptance or rejection of his claim,

            including the reasons for the rejection.'

48.         United Property did not provide a reasonable explanation of the basis in the policy, in relation

            to the facts or applicable law, for United Property's denial of Plaintiffs claim and failed within

            a reasonable time to affirm or deny coverage of Plaintiffs claim in violation of the Texas

            Insurance Code.

49.         Plaintiff is entitled to the entire amount to restore his home to the same position before the

            loss plus 10% penalty interest per annum on the amount unreasonably withheld, together with

            reasonable attorney's fees. 4

50.        The attorney's fees shall be taxed as part of the costs in the case.




J TEX. INS. CODE §542.056
4
  TEX. INS. CODE §542.060.
Plaintiff's Original Petition - Page 8 of 11
      Case 4:20-cv-01993 Document 1-1 Filed on 06/05/20 in TXSD Page 9 of 11



                                       FIFTH CAUSE OF ACTION
                               BREACH OF EXPRESS OR IMPLIED WARRANTY

51. Plaintiff incorporates herein by reference paragraphs 1 through 50.

52. Over several years United Property sold insurance products and services to Plaintiff

53. United Property made the following express or implied warranties with respect to its products or

      services: that hail and windstorm claims will be paid in full minus the deductible and that claims

      will be processed promptly.

54. Plaintiff relied on United Property's representations and they became part of the basis of the

      bargain. United Property breached the warranty because the products _or services failed to provide

      results as advertised.


                                              SIXTH CAUSE OF ACTION
                                                      FRAUD

55.        Plaintiff incorporates herein by reference paragraphs 1 through 54.

56.        United Property systematically denies hail damage claims at the initial valuation stage and

           offers this low amount knowing that the initial valuations are fraudulent, inaccurate, unreliable,

           and biased toward generating estimates well below the actual cash value or replacement cost

           and anticipating that claimants will not bother disputing the low offer.

57.        United Property duped Plaintiff into purchasing its policy but failed to disclose that it will

           never pay claims absent a lawsuit. This was a material fact and United Property held exclusive

           knowledge of this fact and remained deliberately silent and failed to disclose the facts with the

           intent to induce Plaintiff into a transaction he would not have entered into had the information

           been disclosed.

58.        Plaintiff was injured as a result of United Property's fraudulent concealment because he

           incurred the claims expenses for engineers and damage appraisals that should not have been

           incurred.


PlaintifTs Original Petition - Page 9 of 11
      Case 4:20-cv-01993 Document 1-1 Filed on 06/05/20 in TXSD Page 10 of 11


59.        The liability limits of PlaintifPs policy and the premium paid were detennined on the basis of

           the replacement cost of Plaintiff's property. The value of contractor· s overhead and profit, as

           well as sales tax on building materials, were included in the limit of liability for which Plaintiff

           has paid his premium.

60.        \Xlhen United Property, in determining actual cash value, excluded costs that were included in

           the determination of liability limits, on which Plaintif rs premium was based, United Property

           reaped an illegal windfall because it received premium on insurable values for which it never

           intended to pay at the time the policy was sold.

                                                 ATTORNEY'S FEES

61.        Plaintiff seeks recovery of his reasonable attorney's fees and costs against Defendants 1n

           accordance with §38.001 ct seq. of the Texas Civil Practice and Remedies Code, and §541 et seq.

           and §542 et seq. of the Texas Insurance Code.

                                             REQUESTS FOR DISCLOSURE

62.        Under Texas Rule of Civil Procedure 194, Defendants are reguested to disclose, within 50

           days of service of th.is reguest, the information or material described in Texas Rule of Civil

          Procedure 194.2.

                                             CONDITIONS PRECEDENT

63.       All conditions precedent to Plaintiff's right of recovery of all causes of action pleaded herein

           have been performed, have occurred, or been excused.

                                                  JURY DEMAND

64. Plaintiff demands a jury trial and tenders the appropriate fee with this petition.

                                                     PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon· trial by jury

hereof, said Plaintiff recover judgment for actual damages and punitive against Defendants, including

penalty interest thereon; that upon a finding that United Property or its agents acted knowingly

Plaimitrs Original Petition. Page 10 of 11
    Case 4:20-cv-01993 Document 1-1 Filed on 06/05/20 in TXSD Page 11 of 11



Plaintiff be entitled to recover from United Property and its agents additional damages in an amount

of up to three times his actual damages; that Plaintiff be awarded reasonable attorney's fees and

expenses incurred in obtaining judgment against Defendants and any appeals of this case; and that

Plaintiff be granted all further relief, either at law or in equity, including punitive or exemplary

damages, to which he may show himself justly entitled.



                                              Respectfully submitted,




                                               rim ll1   CLIFFORD K. NKEYASEN, PLLC
                                                         ATTORNEYS

                                              4310 N. Central Expy, Suite 103
                                                                             6   COUNSELORS


                                              Dallas, TX 75206
                                              Tel: (469) 249-9271
                                              Fax: (469) 249-9113
                                              clifford@coveragedenied.com

                                              By:    Isl C/!fferd Nk�yasen
                                              Clifford K. Nkeyasen
                                              Texas Bar No: 24044876

                                              ATTORNEYS FOR PLAINTIFF




Plaintiffs Origjnal Petition• Page 11 of 11
